DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 10/28/2022.

Response to Arguments
Applicant’s arguments with respect to claims rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 10-17, 20-22 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee 20160013253.

    PNG
    media_image1.png
    339
    414
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    424
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    331
    438
    media_image3.png
    Greyscale


Regarding claim 1, figs. 25-26 and 31 of Lee discloses a display device, comprising:
 a substrate 501/511 including a display area DA and a non-display area PA; 
a plurality of insulation layers 521/511 disposed on the substrate;
a pixel disposed on the substrate in the display area, the pixel including a transistor and a light emitting element electrically connected to the transistor (fig. 25); and 
a crack blocker (fig. 31) disposed on the substrate in the non-display area, the crack blocker including: 
a plurality of first crack block grooves (three GV between those 4 IPL of fig. 31) defined in at least one of the plurality of the insulation layers, each of the plurality of first crack block grooves extending in a first direction Y, and arranged in a second direction X crossing the first direction; and 
a plurality of second crack block grooves (two GV between those 3 IPW of fig. 31) defined in the at least one of the plurality of insulation layers, adjacent to the plurality of first crack block grooves, each of the plurality of second crack block grooves extending in the second direction X, and arranged in the first direction Y wherein each of the plurality of first crack block grooves is discontinuous from each of the plurality of second crack block grooves (see fig. 31).

Regarding claim 21, figs. 22, 25-26 and 31 of Lee discloses a display device, comprising: 
a substrate having a display area that includes at least one pixel and a non-display area that includes a peripheral area surrounding the display area (see fig. 26); 
a plurality of insulation layers (522/521 fig. 25) disposed on the substrate; 
at least one dam 430 (fig. 22) disposed on the plurality of insulation layers in the peripheral area (pad unit is in peripheral area), the at least one dam extending in a first direction Z; 

    PNG
    media_image4.png
    333
    424
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    339
    417
    media_image5.png
    Greyscale


a crack blocker (fig. 31) disposed on the substrate in the peripheral area, the crack blocker is disposed farther (fig. 31 shows farther up as it is at the very upper left corner of K region of fig. 26) from the display area than the at least one dam in a second direction Y that is parallel to an upper surface of the substrate, wherein the crack blocker includes: 
a plurality of first crack block grooves (2 GV between those 3 IPW) defined in at least one of the plurality of the insulation layers, each of the plurality of first crack block grooves extending in a third direction X crosses the first direction; and 
a plurality of second crack block grooves (3 GV between those 4 IPL) defined in the plurality of insulation layers adjacent to the plurality of first crack block grooves in the second direction X, the plurality of second crack block grooves extending in the first direction Z (grooves in in X, Y and Z), 
wherein each of the plurality of first crack block grooves is discontinuous from each of the plurality of second crack block grooves.  

Regarding claim 22, figs. 22, 25-26 and 31 of Lee discloses a display device, comprising:
a substrate having a display area that includes at least one pixel and a non-display area (see figs. 25-26); 
a plurality of insulation layers 521/522 disposed on the substrate; 
a crack blocker (fig. 30) disposed on the substrate in the non-display area, wherein the crack blocker includes: 
a plurality of sets (fig. 31 showing 2 sets) of crack block grooves defined in at least one of the plurality of the insulation layers and arranged adjacent to each other in a first direction parallel to an upper surface of the substrate and/or a second direction that is parallel to the upper surface of the substrate and perpendicular to the first direction, 
wherein each set of crack block grooves includes a plurality of crack block grooves that extend in a direction that is different from each of the plurality of crack block grooves of an adjacent set of crack block grooves, 
wherein each of the plurality of sets (the set of GV between 4 IPL and the set of GV between 3 IPW) of crack block grooves are discontinuous from each other.

Regarding claim 2, fig. 31 of Lee discloses  wherein the plurality of second crack block grooves are adjacent to the plurality of first crack block grooves in the first direction.

Regarding claim 6, fig. 31 of Lee discloses wherein the second direction is perpendicular to the first direction.

Regarding claim 10, fig. 31 of Lee discloses wherein the crack blocker has a rectangular shape in a plan view.

Regarding claim 11, fig. 31 of Lee discloses wherein the plurality of first crack block grooves and the plurality of second crack block grooves have a stripe shape in a plan view.

Regarding claim 12, fig. 25 of Lee discloses wherein the transistor includes: an active layer; a control electrode insulated from the active layer and overlapping the active layer in a thickness direction of the substrate; an input electrode insulated from the control electrode and connected to a first lateral side of the active layer; and an output electrode insulated from the control electrode and connected to a second lateral side of the active layer, and wherein the plurality of insulation layers includes: a first insulation layer 521 disposed between the active layer and the control electrode; and a second insulation layer 522 disposed between the control electrode and the input electrode.

Regarding claim 13, fig. 25 of Lee discloses wherein the plurality of insulation layers further includes a buffer layer 511 disposed between the substrate and the active layer.

 Regarding claim 14, fig. 25 of Lee discloses wherein each of the plurality of insulation layers 521/522 includes an inorganic insulation material.

    PNG
    media_image6.png
    337
    413
    media_image6.png
    Greyscale


Regarding claim 15, fig. 31 of Lee discloses wherein: the non-display area includes a bending area (see fig. 31 showing 601 90-degree bend) positioned at a side of the display area, and wherein the crack blocker is positioned at a side of the bending area.

Regarding claim 16, fig. 31 of Lee discloses wherein: the non-display area includes a peripheral area surrounding the display area, and wherein the crack blocker is positioned in the peripheral area.

Regarding claim 17, fig. 25 of Lee discloses wherein an upper surface of the substrate is exposed by the plurality of first crack block grooves and the plurality of second crack block grooves.

Regarding claim 20, fig. 25 of Lee discloses wherein the light emitting element includes: a first electrode; a second electrode spaced apart from the first electrode and overlapping the first electrode; and an emission layer disposed between the first electrode and the second electrode.
Regarding claim 24, fig. 31 of Lee discloses wherein each of the plurality of second crack block grooves intersects a gap (region around of fig. 31 forms a gap) between adjacent first crack block grooves of the plurality of first crack block grooves.  

Regarding claim 25, fig. 31 of Lee discloses wherein each of the plurality of second crack block grooves intersects a gap (region around of fig. 31 forms a gap) between adjacent first crack block grooves of the plurality of first crack block grooves.  

Regarding claim 26, fig. 31 of Lee discloses wherein each of the plurality of crack grooves intersects a gap (region around of fig. 31 forms a gap) between adjacent crack block grooves of the adjacent set of crack block grooves.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 7, Lee discloses claim 1, but does not discloses wherein the first direction is parallel to a scan line providing a scan signal to the pixel. 
However, it would have been obvious to one having ordinary skill to form a device comprising wherein the first direction is parallel to a scan line providing a scan signal to the pixel as that claimed by applicant in order to meeting the applicant layout design, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	
Claims 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. 20170288004.
Regarding claims 18-19, Lee discloses claim 1. Lee does not disclose further comprising: an encapsulation layer disposed on the pixel in the display area, wherein the encapsulation layer extends to the non-display area and covers the crack blocker, the encapsulation layer directly contacting the plurality of first crack block grooves and the plurality of second crack block grooves and wherein the encapsulation layer includes: a first inorganic encapsulation layer; an organic encapsulation layer disposed on the first inorganic encapsulation layer; and a second inorganic encapsulation layer disposed on the organic encapsulation layer, and wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer extend to cover the crack blocker, wherein the first inorganic encapsulation layer directly contacts the plurality of first crack block grooves and the plurality of second crack block grooves.

    PNG
    media_image7.png
    458
    697
    media_image7.png
    Greyscale

However, fig. 4 of Kim oo4 discloses a display device comprising wherein a first inorganic encapsulation layer 410 and a second inorganic encapsulation layer 430 extend to cover a crack blocker 300A to provide better protection of the crack blocker.
In view of such teaching, it would have been obvious to form a device of Kim further comprising: an encapsulation layer disposed on the pixel in the display area, wherein the encapsulation layer extends to the non-display area and covers the crack blocker, the encapsulation layer directly contacting the plurality of first crack block grooves and the plurality of second crack block grooves and wherein the encapsulation layer includes: a first inorganic encapsulation layer; an organic encapsulation layer disposed on the first inorganic encapsulation layer; and a second inorganic encapsulation layer disposed on the organic encapsulation layer, and wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer extend to cover the crack blocker, wherein the first inorganic encapsulation layer directly contacts the plurality of first crack block grooves and the plurality of second crack block grooves such as taught by Kim to provide better protection of the crack blocker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVISA. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829